Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 41




                       EXHIBIT C
       Case 2:19-cv-00279 Document 1-3  Filed
                                    EVENT     on 09/27/19 in TXSD Page 2 of 41
                                          SHEET
                                               CASE SUMMARY
                                            CASE NO. S-19-5825CV-C
 Ramiro Gomez DBA Bakery Cafe vs. Blackboard                  §                 Location: 343rd District Court
Insurance Company DKA Hamilton Specialty Insurance            §          Judicial Officer: Whatley, Janna K.
Company                                                       §                 Filed on: 08/26/2019
                                                              §

                                                 CASE INFORMATION

                                                                             Case Type: Consumer/Commercial/Debt


   DATE                                     EVENTS & ORDERS OF THE COURT

 09/18/2019          Correspondence / Letter
 09/17/2019     Jury Fee Paid (OCA)
 09/17/2019         Answer
                   Defendant Blackboard Insurance Company's Original Answer with Jury Demand
 08/26/2019     Jury Fee Paid (OCA)
 08/26/2019     Service by Certified Mail
                     Blackboard Insurance Company DKA Hamilton Specialty Insurance Company
                 Served: 08/30/2019
 08/26/2019          Citation
                   ISSD FOR BLACKBOARD INS COMP-CERT MAIL 7019 0140 0000 0025 0423
 08/26/2019         Application
                   San Patricio County Process Reqeust
 08/26/2019         Original Petition (OCA)
                   PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE




                                                         PAGE 1 OF 1                                  Printed on 09/25/2019 at 3:08 PM
Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 3 of 41




                    EXHIBIT C‐1
                  Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 41
                                                                                             Tim Redden, Jr.
                                                                                             717 Texas Avenue, 27th Floor
 A LIMITED LIABILITY PARTNERSHIP                                                             Houston, Texas 77002
 ATTORNEYS & COUNSELORS                                                                      (832) 415-1293 (Direct)
                                                                                             (832) 415-1095 (Fax)
                                                                                             tredden@shackelford.law




                                                                            September 18, 2019




           Heather B. Marks
           San Patricio County District Clerk
           P. O. Box 1084
           Sinton, TX 78387

           Attn: Records

                     Re:           Cause No. S-19-5825CV-C; Ramiro Gomez d/b/a Bakery Café v. Blackboard
                                   Insurance Company f/k/a Hamilton Specialty Insurance Company; In the 343rd
                                   Judicial District Court of San Patricio County, Texas

           Dear Sir or Madam,

                  We are requesting a certified copy of the Court’s docket sheet for the above-referenced
           matter and are paying the required fee with the filing of this letter. Please mail the document to
           me as soon as possible at:

                     Tim Redden, Jr.
                     Shackelford, Bowen, McKinley & Norton, LLP
                     717 Texas Ave., 27th Floor
                     Houston, TX 77002

                     Please feel free to contact us should you have any questions.

                                                                            Sincerely,




                                                                            Tim Redden Jr.




Processed On: 9/18/2019 12:34 PM                                                                         Filed 9/18/2019 11:40 AM
By:Rosie Soliz, Deputy Clerk                                                                             Heather B. Marks
                                                                                                         District Clerk
                                               Shackelford, Bowen, McKinley & Norton, LLP                San Patricio County, Texas
                                    Austin   Baton Rouge   Dallas   Fort Worth   Frisco   Houston   Nashville
Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 41




                    EXHIBIT C‐2
          Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 41



                                          CAUSE NO. S-19-5825CV-C

     RAMIRO GOMEZ DBA BAKERY CAFÉ,                          §                IN THE DISTRICT COURT
                                                            §
          Plaintiff,                                        §
                                                            §
     v.                                                     §
                                                            §               343RD JUDICIAL DISTRICT
     BLACKBOARD INSURANCE COMPANY                           §
     F/K/A HAMILTON SPECIALTY                               §
     INSURANCE COMPANY,                                     §
                                                            §       SAN PATRICIO COUNTY, TEXAS
          Defendant.

          DEFENDANT BLACKBOARD INSURANCE COMPANY’S ORIGINAL ANSWER

                Defendant Blackboard Insurance Company (“Blackboard”) files this Original Answer and

    respectfully shows as follows:

                                            I.      GENERAL DENIAL

                1.     Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Blackboard generally

    denies each and every allegation in Plaintiff Ramiro Gomez DBA Bakery Café’s (“Plaintiff”)

    Original Petition and any subsequently filed petitions. Blackboard respectfully requests that the

    Court and Jury require Plaintiff to prove its claims, charges, and allegations by a preponderance

    of the evidence, and/or clear and convincing evidence, as required by the laws, regulations, and

    statutes of Texas and the United States, and the Constitutions of Texas and the United States.

                2.     Blackboard reserves the right to amend its answer to Plaintiff’s allegations, as is its

    right and privilege under the Texas Rules of Civil Procedure and the laws of the State of Texas.

          II.        SPECIFIC DENIALS, ALTERNATIVE DEFENSES, AND AFFIRMATIVE
                                           DEFENSES

                Without waiving the foregoing, and for further answer, if any be necessary, Blackboard,

    asserts the following conjunctive and/or alternative specific denials, alternative defenses, and

    affirmative defenses:
                                                                                          Filed 9/17/2019 3:20 PM
                                                                                          Heather B. Marks
                                                                                          District Clerk
Processed On: 9/17/2019 3:23 PM                                                           San Patricio County, Texas
By:Rosie Soliz, Deputy Clerk
     Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 41



        3.      Plaintiff’s damages, if any, are the result of acts and/or omissions, fault, negligence,

breach of contract, intentional conduct, violation of statute, and/or breach of duty, by or of persons,

entities, and/or parties over whom Blackboard had no control and for whom Blackboard has no

legal responsibility. Such acts and/or omissions were the sole cause, sole proximate cause,

producing cause, or a new and independent intervening or superseding cause of the alleged injuries

to Plaintiff.

        4.      Plaintiff’s damages, if any, are the result, in whole or in part, of Plaintiff’s own

fault, and/or omissions, negligence, breach of duty, intentional conduct, violation of statute, and/or

breach of contract or that of its agents, representatives, or employees.

        5.      Blackboard is entitled to submit issues of proportionate fault and/or proportionate

causation in accordance with the Texas Civil Practice and Remedies Code for the percentage of

responsibility assigned by the trier of fact.

        6.      Blackboard denies that it breached the policy or violated any statutory or common

law duty owed to Plaintiff related to the claim made the basis of this lawsuit.

        7.      Blackboard denies that it violated the Texas Insurance Code or breached the duty

of good faith and fair dealing.

        8.      Blackboard did not engage in unfair settlement practices.

        9.      Blackboard pleads the doctrine of comparative good faith and fair dealing as an

equitable factor in adjudging the relative positions of the parties in this case.

        10.     Plaintiff’s claims and the damages it seeks are barred by payment because

Defendant has already paid Plaintiff for all covered damages.




                                                   2
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 41



       11.     Plaintiff failed to exercise reasonable care to avoid, minimize, and mitigate the

damages it seeks to recover herein, which damages Blackboard disputes, and accordingly,

Blackboard is not liable for any damages that could and should have been avoided or mitigated.

       12.     Plaintiff’s claims and the damages it seeks are barred because granting Plaintiff the

relief it requests would result in unjust enrichment.

       13.     Plaintiff suffered no losses or damages resulting from Blackboard’s handling of

Plaintiff’s claim. Plaintiff’s alleged damages are unfounded.

       14.     Plaintiff’s extra-contractual claims are barred because its contract claim is barred.

       15.     Plaintiff’s misrepresentation claims under the Texas Insurance Code are barred

because Blackboard made no misrepresentations and Plaintiff did not justifiably rely on any

alleged misrepresentation of Blackboard or its representatives.

       16.     Plaintiff’s claim and the damages it seeks are barred or limited by the terms,

conditions, definitions, exclusions, limitations, and other provisions in Blackboard’s policy at

issue, Policy No. AAHS1000013485 (the “Policy”), and any other policy issued to Plaintiff by

Blackboard, and Blackboard incorporates herein by reference the entirety of the Policy, and to the

extent necessary, asserts affirmatively every term, condition, definition, exclusion, limitation, and

every other provision of the Policy, including but not limited to the provisions set forth herein.

See Exhibit A – The Policy.

       17.     The Policy insures against “direct physical loss of or damage to Covered Property

at the premises described in the Declarations caused by or resulting from any Covered Cause of

Loss.” See Ex. A, Building and Personal Property Coverage Form (CP 00 10 10 12), at A.

Coverage. Therefore, Plaintiff’s claim and the damages it seeks for loss or damage that were




                                                  3
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 41



neither caused by nor resulted from a Covered Cause of Loss, or are unrelated to the loss at issue,

are barred.

       18.     The Policy insures loss or damage that commences during the Policy period, as

follows: H.    POLICY PERIOD, COVERAGE TERRITORY Under this Coverage Part:

       1.      We cover loss or damage commencing:

               a.     During the policy period shown in the Declarations; and

               b.     Within the coverage territory.

                                            ***

Ex. A, Commercial Property Conditions (CP 00 90 07 88), at H. The Property was insured under

Policy No. AAHS1000013485 from June 22, 2017 to June 22, 2018. The Policy only provides

coverage to Plaintiff for loss or damage commencing during the Policy period. To the extent

Plaintiff’s claims and the damages it seeks to recover did not commence during the policy period,

they are barred.

       19.     The Policy contains general conditions addressing the payment of loss under the

Policy as follows:

       4.      Loss Payment

       a. In the event of loss or damage covered by this Coverage Form, at our option, we
          will either:

       (1)     Pay the value of lost or damaged property;

       (2)    Pay the cost of repairing or replacing the lost or damaged property, subject
              to b. below;
                                                ***
       (4)    Repair, rebuild or replace the property with other property of like kind and
              quality, subject to b. below.
       We will determine the value of lost or damaged property, or the cost of its repair or
       replacement, in accordance with the applicable terms of the Valuation Condition in
       this Coverage Form or any applicable provision which amends or supersedes the
       Valuation Condition.


                                                  4
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 41



       b.      The cost to repair, rebuild or replace does not include the increased cost
               attributable to enforcement of or compliance with any ordinance or law
               regulating the construction, use or repair of any property.

                                             ***

       d. We will not pay you more than your financial interest in the Covered Property.

                                             ***

See Ex. A, Building and Personal Property Coverage Form, E. Loss Conditions (CP 00 10 10 12)

at 4. Loss Payment. The Policy provides that Blackboard’s payment liability is limited to “of like

kind and quality”. See id. Therefore, the Policy only provides coverage for damaged property

resulting from a covered cause of loss and only provides coverage for the costs to repair, rebuild

or replacement materials of like kind and quality, and Plaintiff’s claims and the damages it seeks

are barred or limited to that extent. The Policy does not require repair or replacement with identical

property; rather, the Policy covers the cost for repair or replacement using comparable materials.

       20.     Further, the Policy sets forth various conditions and duties for, among other things,

providing notice and cooperating with Blackboard as follows:

       2.      Duties In The Event Of Loss Or Damage

       a.      You must see that the following are done in the event of loss or damage to
               Covered Property:

                                             ***

               (2) Give us prompt notice of the loss or damage. Include a description of
                   the property involved. However, with respect to loss or damage n the
                   State of Texas caused by windstorm or hail in the catastrophe area as
                   defined by the Texas Insurance Code, any claim must be field with us
                   not later than one year after the date of the loss or damage for good cause
                   shown by the person filing the claim.

               (3) As soon as possible, give us a description of how, when and where the
                   direct physical loss or damage occurred.




                                                   5
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 41



               (4) Take all reasonable steps to protect the Covered Property from further
                   damage, and keep a record of your expenses necessary to protect the
                   Covered Property, for consideration in the settlement of the claim. This
                   will not increase the Limit of Insurance. However, we will not pay for
                   any subsequent loss or damage resulting from a cause of loss that is not
                   a Covered Cause of Loss. Also, if feasible, set the damaged property
                   aside and in the best possible order for examination.

               (5) At our request, give us complete inventories of the damaged and
                   undamaged property. Include quantities, costs, values and amount of
                   loss claimed

               (6) As often as may be reasonably required, permit us to inspect the
                   property proving the loss or damage and examine your books and
                   records.

                   Also, permit us to take samples of damaged and undamaged property
                   for inspection, testing and analysis, and permit us to make copies from
                   your books and records.

               (7) Send us a signed, sworn proof of loss containing the information we
                   request to investigate the claim. You must do this within 91 days after
                   our request. We will supply you with the necessary forms.

               (8) Cooperate with us in the investigation or settlement of the claim.

                                               ***

See id. at 3. Duties in the Event of Loss or Damage, Coverage (CP 00 10 10 12), and as amended

by Texas Changes Endorsement (CP 01 42 03 12). Blackboard has requested Plaintiff provide

evidence related to its complaint regarding the application of the Policy’s co-insurance penalty.

Blackboard has also requested to inspect the property, and for Plaintiff to provide documentation

related to Plaintiff’s repair efforts.   Plaintiff has not provided any of the aforementioned

information and/or documents, and has not allowed Blackboard an opportunity to inspect the

property.




                                                6
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 41



       21.       The Policy does not insure loss or damage pre-existing the loss or damage at issue

nor does it insure loss or damage caused by or resulting from wear and tear, deterioration, latent

defects, faulty, inadequate or defective construction, materials, repairs or maintenance, as follows:

       A.        Covered Causes of Loss

            When Special is shown in the Declarations, Covered Causes of Loss means Risks
            of Direct Physical Loss unless the loss is excluded or limited in this policy.

       B.        Exclusions

       1.        We will not pay for loss or damage caused directly or indirectly by any of
                 the following. Such loss or damage is excluded regardless of any other
                 cause or event that contributes concurrently or in any sequence to the loss.

                                             ***

       2.        We will not pay for loss or damage caused by or resulting from any of the
                 following:
                                             ***
                 d.     (1)    Wear and tear:

                        (2)     Rust or other corrosion, decay, deterioration, hidden or latent
                                defect or any quality in property that causes it to damage or
                                destroy itself;

                                              ***
                        (4)     Settling, cracking, shrinking or expansion;
                                              ***

                 f.     Continuous or repeated seepage or leakage of water, or the presence
                        or condensation of humidity, moisture or vapor that occurs over a
                        period of 14 days or more.

                                             ***
                 m.     Neglect of an insured to use all reasonable means to save and
                        preserve property from further damage at and after the time of loss.

       3. We will not pay for loss or damage caused by or resulting from any of the
          following, 3.a. through 3.c. But if an excluded cause of loss that is listed in 3.a.
          through 3.c. results in a Covered Cause of Loss, we will pay for the loss or
          damage caused by that Covered Cause of Loss.

                                            ***



                                                   7
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 41



             c. Faulty, inadequate or defective:

               (1)     Planning, zoning, development, surveying, siting;

               (2)     Design, specifications, workmanship, repair,              construction,
                       renovation, remodeling, grading, compaction;

               (3)     Materials used in repair, construction, renovation or remodeling; or

               (4)     Maintenance;

               of part or all of any property on or of the described premises.
                                             ***
       C.      Limitations

       The following limitations apply to all policy forms and endorsements, unless
       otherwise stated.
       1.      We will not pay for loss to or damage to property, as described and limited
               in this section. In addition, we will not pay for any loss that is a consequence
               of loss or damages as described and limited in this section.

                                                   ***

               c.      The interior of any building or structure, or to personal property in
                       the building or structure, caused by or resulting from rain, snow,
                       sleet, ice, sand or dust, whether driven by wind or not, unless:

                       (1)    The building or structure first sustains damage by a Covered
                              Cause of Loss to its roof or walls through which the rain,
                              snow, sleet, ice sand or dust enters; or
                                            ***
See Id., Ex. A. Causes of Loss-Special Form (CP 10 30 10 12), at B. Exclusions. Plaintiff’s claim

and the damages it seeks are barred because it seeks to have Blackboard pay to repair or replace

damages caused by or resulting from wear and tear, deterioration, latent defects, settling, cracking,

shrinking, expansion, faulty or inadequate or defective workmanship, repair, construction,

renovation, materials or maintenance, and because Plaintiff has failed to preserve the property

from further damage, all of which are specifically excluded under the Policy.

       22.     Plaintiff is not entitled to recover on a replacement cost basis unless and until it

actually repairs or replaces the alleged damage, and then only if such was done within 180 days


                                                    8
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 41



after the date the loss or damage occurred, and only for the least of the cost to repair or replace the

damage property with other property of comparable size, material and quality or the actual amount

incurred by [Plaintiff] that is necessary to repair, rebuild or replace the damaged property, as set

forth in the Replacement Cost Endorsement:

       3.      Replacement Cost
                                          ***
       d.      We will not pay on a replacement cost basis for any loss or damage:
                       (1)      Until the lost or damaged property is actually repaired or
                                replaced; and

                       (2)      Unless the repairs or replacement is made as soon as
                                reasonably possible after the loss or damage.
                                             ***
       e.      We will not pay more for loss or damage on a replacement cost basis than
               the least of (1), (2) or (3), subject to f. below:
                       (1)      The Limit of Insurance applicable to the lost or damaged
                                property;

                       (2)      The cost to replace the lost or damaged property with other
                                property:
                                (a)    Of comparable material and quality; and

                                (b)    Used for the same purpose; or


                        (3)     The amount actually spent that is necessary to repair or
                                replace the lost or damaged property.

See Ex. A., Building and Personal Property Coverage Form (CP 00 10 10 12), at G. Optional

Coverages, 3. Replacement Cost. To date, Plaintiff has not provided evidence it actually “repaired

or replaced” the alleged property damage, and has not made repairs or replacements within 180

days after the date of the alleged loss or damage. Accordingly, Plaintiff’s recovery, if any, is

limited to Actual Cash Value.

        23.    Plaintiffs claim and the damages it seeks are further limited as follows:




                                                   9
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 41



       F.    Additional Conditions

       The following conditions apply in addition to the Common Policy Conditions and
       the Commercial Property Conditions:

       1.    Coinsurance

       If a Coinsurance percentage is shown in the Declarations, the following condition
       applies:

        a.    We will not pay the full amount of any loss if the value of Covered Property
              at the time of loss times the Coinsurance percentage shown for it in the
              Declarations is greater than the Limit of Insurance for the property.

             Instead, we will determine the most we will pay using the following steps:

               (1) Multiply the value of the Covered Property at the time of loss by the
                   Coinsurance percentage;

               (2) Divide the Limit of Insurance of the property by the figure determined
                   in Step (1);

               (3) Multiply the total amount of loss, before the application of any
                   deductible, by the figure determined in Step (2); and

               (4) Subtract the deductible from the figure determined in Step (3).

              We will pay the amount determine in Step (4) or the Limit of Insurance,
              whichever is less. For the remainder, you will either have to rely on other
              insurance or absorb the loss yourself.

See Ex. A., Building and Personal Property Coverage Form (CP 00 10 10 12), at F. Additional

Conditions, 1. Coinsurance. The Policy’s building coverage is subject to a coinsurance penalty

of eighty percent (80%).

       24.    The Policy provides certain Business Income Coverage, which limits Plaintiff’s

claim as follows:

       A.     Coverage

              1.      Business Income

              Business Income means the:



                                               10
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 41



                    a. Net Income (Net Profit or Loss before income taxes) that would
                       have been earned or incurred; and

                    b. Continuing normal operating expenses incurred, including payroll.

                                               ***

               We will pay for the actual loss of Business Income you sustain due to
               necessary “suspension” of your “operations” during the “period of
               restoration”. The “suspension” must be caused by direct physical loss or
               damage to property at premises which are described in the Declarations and
               for which a Business Income Limit of Insurance is shown in the
               Declarations. The loss or damage must be caused by or result from a
               Covered Cause of Loss.
                                              ***
       c.      Extended Business Income

               (1) Business Income Other Than “Rental Value”

               If the necessary “suspension of your “operations” produces a Business
               Income loss payable under this policy, we will pay for the actual loss of
               Business Income you incur during the period that:

                    (a)       Begins on the date property (except “finished stock”) is
                              actually repaired, rebuilt or replaced and “operations” are
                              resumed; and

                    (b)       Ends the earlier of:

                              (i) The date you could restore your “operations”, with reasonable
                                  speed, to the level which would generate the business income
                                  amount that would have existed if no direct physical loss or
                                  damage had occurred; or

                              (ii) 60 consecutive days after the date determined in (1)(a) above.

               However, Extended Business Income does not apply to loss of Business Income
               incurred as a result of unfavorable business conditions caused by the impact of the
               Covered Cause of Loss in the area where the premises are located.

               Loss of Business Income must be caused by direct physical loss or damage at the
               described premises caused by or resulting from any Covered Cause of Loss.

See Ex. A., Business Income (And Extra Expense) Coverage Form (CP 00 30 10 12), at A. The

Policy defines “Period of restoration” as follows:



                                                11
   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 41



       3.     “Period of restoration” means the period of time that:

              a.     Begins:

                     (1)     72 hours after the time of direct physical loss or damage for
                             Business Income Coverage; or

                     (2)     Immediately after the time of direct physical loss or damage
                             for Extra Expense Coverage;

                     caused by or resulting from any Covered Cause of Loss at the described
                     premises; and

              b.     Ends the earlier of:

                     (1)     The date when the property at the described premises should be
                             repaired, rebuilt or replaced with reasonable speed with similar
                             quality; or

                     (2)     The date when business is resumed at a new permanent location.

              “Period of restoration” does not include any increased period required due to the
              enforcement of or compliance with any ordinance or law that:

                     (1)     Regulates the construction, use or repair, or requires the tearing
                             down, of any property; or
                     (2)     Requires any insured or others to test for, monitor, clean up,
                             remove, contain, treat, detoxify or neutralize, or in any way
                             respond to, or assess the effects of “pollutants”.

              The expiration date of this Policy will not cut short the “period of restoration.”

See Ex. A., Business Income (And Extra Expense) Coverage Form (CP 00 30 10 12), at F.

       25.    Further, the Policy’s Business Income (And Extra Expense) Coverage sets forth

various conditions and duties for, among other things, providing notice and cooperating with

Blackboard as follows:

       2.     Duties In The Event Of Loss Or Damage

       b.     You must see that the following are done in the event of loss or damage to
              Covered Property:

                                            ***



                                                  12
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 41




               (2) Give us prompt notice of the loss or damage. Include a description of
                   the property involved. However, with respect to loss or damage n the
                   State of Texas caused by windstorm or hail in the catastrophe area as
                   defined by the Texas Insurance Code, any claim must be field with us
                   not later than one year after the date of the loss or damage for good cause
                   shown by the person filing the claim.

               (3) As soon as possible, give us a description of how, when and where the
                   direct physical loss or damage occurred.

               (4) Take all reasonable steps to protect the Covered Property from further
                   damage, and keep a record of your expenses necessary to protect the
                   Covered Property, for consideration in the settlement of the claim. This
                   will not increase the Limit of Insurance. However, we will not pay for
                   any subsequent loss or damage resulting from a cause of loss that is not
                   a Covered Cause of Loss. Also, if feasible, set the damaged property
                   aside and in the best possible order for examination.

               (5) As often as may be reasonably required, permit us to inspect the
                   property proving the loss or damage and examine your books and
                   records.

                   Also, permit us to take samples of damaged and undamaged property
                   for inspection, testing and analysis, and permit us to make copies from
                   your books and records.

               (6) Send us a signed, sworn proof of loss containing the information we
                   request to investigate the claim. You must do this within 91 days after
                   our request. We will supply you with the necessary forms.

               (7) Cooperate with us in the investigation or settlement of the claim.

               (8) If you intend to continue your business, you must resume all or part of
                   your “operations” as quickly as possible.

See Ex. A., Business Income (And Extra Expense) Coverage Form (CP 00 30 10 12), at A, and is

amended by Texas Changes Endorsement (CP 01 42 03 12). Blackboard has also requested to

inspect the property, and for Plaintiff to provide documentation related to Plaintiff’s repair efforts.

Plaintiff has not provided any of the aforementioned information and/or documents, and has not

allowed Blackboard an opportunity to inspect the property.




                                                  13
   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 41



       26.    Plaintiffs claim and the damages it seeks are further limited as follows:

       3.     Loss Determination

              a.     The amount of Business Income loss will be determined based on:

                     (1)     The Net Income of the business before the direct physical
                             loss or damage occurred;

                     (2)     The likely Net Income of the business if no physical loss or
                             damage had occurred, but not including any Net Income that
                             would likely have been earned as a result of an increase in
                             the volume of business due to favorable business conditions
                             caused by the impact of the Covered Cause of Loss on
                             customers or on other businesses;

                     (3)     The operating expenses, including payroll expenses, necessary to
                             resume “operations” with the same quality of service that existed
                             just before the direct physical loss or damage; and

                     (4)     Other relevant sources of information, including;

                               (a) Your financial records and accounting procedures;

                               (b) Bills, invoices and other vouchers; and

                               (c) Deeds, liens or contracts.

                                           ***
              c.     Resumption of Operations
                     We will reduce the amount of your:

                     (1) Business income loss, other than Extra Expense, to the extent you can
                         resume your “operations”, in whole or in part, by using damaged or
                         undamaged property (including merchandise or stock) at the described
                         premises or elsewhere.

                                              ***

              d.     If you do not resume “operations”, or do not resume “operations” as quickly
                     as possible, we will pay based on the length of time it would have taken to
                     resume “operations” as quickly as possible.

See Ex. A., Business Income (And Extra Expense) Coverage Form (CP 00 30 10 12), at C.




                                               14
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 41



        27.    Some or all of the above-noted provisions and/or other provisions, which may be

identified as this matter progresses, identify conditions precedent to coverage under the Policy that

Plaintiff has failed to comply with. Moreover, Blackboard specifically reserves its right to rely on

any and all terms, provisions, defenses, conditions, definitions, exclusions, and/or limitations of

the Policy, including but not limited to those set forth herein. Further, by not listing a particular

Policy term, provision, defense, condition, definition, exclusion and/or limitation herein,

Blackboard does not waive any of its rights under the Policy or applicable law and is not prejudiced

in any way.

        28.    All conditions precedent have not been performed by Plaintiff and all conditions

precedent have not occurred. The Policy makes clear that the entire Policy must be considered,

including coverage exclusions and limitations.

        29.    Blackboard asserts offset/credit for all applicable deductibles, limits of insurance,

and sublimits of insurance under the Policy.

        30.    In the event Plaintiff has any damages, which is expressly denied, Plaintiff has the

burden of allocating between the covered and noncovered damages.

        31.    Under the doctrine of concurrent causation, Blackboard does not owe coverage for

damage caused by non-covered perils.

        32.    Plaintiff’s extra-contractual claims are barred, including, but not limited to,

Plaintiff’s “unfair settlement practice” claims because a bona fide controversy existed and

continues to exist concerning Plaintiff’s entitlement, if any, to any additional insurance benefits

from Blackboard. Blackboard is permitted to value claims differently from insured and others

without facing extra-contractual liability. Blackboard’s conduct was reasonable based upon the

claims investigation. Because a bona fide controversy existed and continues to exist regarding the




                                                 15
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 41



valuation of Plaintiff’s insurance claim, liability under the Blackboard Policy is not reasonably

clear, and any and all extra-contractual claims are barred.

            33.   Blackboard invokes its rights under the Due Process Clause and Equal Protection

Clause of the Fourteenth Amendment of the United States Constitution and affirmatively pleads

that Plaintiff’s live pleading for punitive damages and/or exemplary damages is violative of the

Fourteenth Amendment. Further, Blackboard affirmatively pleads that any assessment or award

of punitive or exemplary damages is violative of the Eighth Amendment of the United States

Constitution as it is applied to the States through the Fourteenth Amendment of the United States

Constitution, in that such awards potentially constitute an excessive fine imposed without the

protections of fundamental due process. Accordingly, Blackboard invokes its rights under the

Eighth and Fourteenth Amendments and respectfully requests that this Court disallow any award

of punitive or exemplary damages in as much as an award in this case would be violative of

Blackboard’s constitutional rights.       Blackboard further invokes its rights under the Fifth

Amendment, as applied through the Fourteenth Amendment to the United States Constitution,

wherein it reads in part “No person shall be . . . deprived of . . . property without due process of

law. . .”

            34.   Blackboard specifically pleads that any award of punitive or exemplary damages

must be supported by clear and convincing evidence.

            35.   Blackboard pleads that any punitive or exemplary damages award is capped.

            36.   Blackboard specifically denies that it failed to perform any contractual obligations

under the Policy. Blackboard states it satisfied all contractual obligations and has properly

complied with the Policy’s terms, conditions, duties, and limitations of coverage. Blackboard

specifically denies it has breached any of the Policy’s terms or conditions.




                                                   16
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 41



         37.    Blackboard specifically denies that it has waived or is estopped from asserting any

of the Policy’s conditions, definitions exclusions, limitations, defenses, and/or other

terms/provisions.

         38.    Blackboard specifically denies that its alleged conduct was committed knowingly

or intentionally as alleged by Plaintiff.

         39.    Plaintiff is not entitled to attorneys’ fees, if any, because it has asserted an excessive

“demand.” Plaintiff has also acted unreasonably in demanding monies to which it is not entitled,

thereby also rendering its “demand” unreasonable and excessive.

         40.    Without waiving the forgoing and for further answer, if any be necessary,

Blackboard has not knowingly or intentionally waived any applicable defense, whether affirmative

or otherwise, and hereby gives notice that it reserves the right to assert and rely upon such other

applicable defenses as may become available or apparent during this proceeding. Blackboard

further reserves the right to supplement and/or amend its answer to Plaintiffs’ allegations in

accordance with the Texas Rules of Civil Procedure.

                                      III.         JURY DEMAND

         Pursuant to Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE, Blackboard hereby makes

a demand for a jury trial in this cause. A jury fee is being paid simultaneously with the filing of

this demand.

                                             IV.     PRAYER

        Therefore, Blackboard respectfully prays that this Court render judgment that Plaintiff

recovers nothing by reason of its claims and that this action be dismissed on its merits. Blackboard

also requests any and all further relief to which it is entitled at law or in equity.




                                                     17
Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 41



                             Respectfully submitted,

                             SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP

                             By: /s/ Hilary C. Borow _________________
                                   Hilary C. Borow
                                   State Bar No. 00787106
                                   hborow@shackelford.law
                                   Tim Redden Jr.
                                   State Bar No. 24099654
                                   tredden@shackelford.law
                                   717 Texas Ave, 27th Floor
                                   Houston, Texas 77002
                                   Tel: 832-415-1801
                                   Fax: 832-415-1095

                                ATTORNEYS FOR DEFENDANT BLACKBOARD
                                INSURANCE COMPANY




                                   18
    Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 41



                               CERTIFICATE OF SERVICE


       I certify that on the 17th day of September, 2019, a copy of the foregoing document was
forwarded to all counsel listed below pursuant to the Texas Rules of Civil Procedure.

       David M. Anderson
       Stephen R. Carrigan
       CARRIGAN & ANDERSON, PLLC
       101 N. Shoreline Blvd., Suite 420
       Corpus Christi, Texas 78401
       (361) 884-4433--Telephone
       (361) 884-4434—Facsimile
       anderson@ccatriallaw.com
       scarrigan@ccatriallaw.com
       Counsel for Plaintiff




                                                      /s/ Hilary C. Borow _____________
                                                      Hilary C. Borow




                                              19
Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 25 of 41




                     EXHIBIT C‐3
                                                       San Patricio County - 343rd District Court
                 Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 26 of 41
                                 SAN PATRICIO COUNTY SERVICE REQUEST SHEET
                                     S-19-5825CV-C
      CAUSE NUMBER:                                                                  DATE: 8/25/19

      STYLE OF CASE: Ramiro Gomez, d/b/a Bakery Café v. Blackboard Insurance Company f/k/a Hamilton Specialty
      Insurance Company

                                               ***REQUIRED***
      NAME OF DOCUMENT TO BE ATTACHED TO ISSUANCE
      Plaintiff’s Original Petition




                                   TYPE OF ISSUANCE ($8 FEE PER ISSUANCE )

      ( x ) CITATION               ( ) PRECEPT             ( ) SUBPOENA (USE SUBPOENA FORM)

      ( ) TEMPORARY RESTRAINING ORDER                      ( ) WRIT OF

      ( ) ABSTRACT JUDGMENT                ( ) OTHER

                         ***COPIES TO ATTACH TO YOUR ISSUACE ARE $1 PER PAGE***


      NAME OF PARTY TO BE SERVED


      1.     NAME: Blackboard Insurance Company, f/k/a Hamilton Specialty Insurance Company by serving its Attorney for
             Service, CT Corporation System
      2.     ADDRESS: 1999 Bryan St., Suite 900
      3.     CITY, STATE, ZIP: Dallas, Texas 75201-3136.


      SERVICE TYPE (FEE IS PER ISSUANCE)

      ( ) SAN PATRICIO CO SHERIFF ($90)                    (X) SERVICE BY CERTIFIED MAIL ($90)

      ( ) CITATION BY PUBLICATION ($90) DOES NOT INCLUDE PUBLICATION FEES TO BE PAID TO
              PUBLICATION

      ( ) PRIVATE PROCESS SERVER

      REQUESTOR:
           NAME: David M. Anderson                                          PHONE: 361-884-4433




                                                                                                    Filed 8/26/2019 12:00 AM
                                                                                                    Heather B. Marks
                                                                                                    District Clerk
                                                                                                    San Patricio County, Texas
                  Processed On: 8/26/2019 8:53 AM
                  By:Ruby Rodriguez, Deputy Clerk
Copy from re:SearchTX
Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 27 of 41




                     EXHIBIT C‐4
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 28 of 41




                                                          S-19-5825CV-C
                                           CAUSE NO.________________


              RAMIRO GOMEZ DBA BAKERY                      §            IN THE DISTRICT COURT OF
              CAFÉ                                         §
                  Plaintiff,                               §
                                                           §       SAN PATRICIO COUNTY, TEXAS
              v.                                           §
                                                           §
              BLACKBOARD INSURANCE                         §   San Patricio County - 343rd District Court
              COMPANY F/K/A HAMILTON                       §                  ____ JUDICIAL DISTRICT
              SPECIALTY INSURANCE                          §
              COMPANY
                  Defendants.


              PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE


             TO THE HONORABLE JUDGE OF SAID COURT:

                      COMES NOW, RAMIRO GOMEZ DBA BAKERY CAFÉ (“Plaintiff”) and files

             this Plaintiff’s Original Petition, complaining of BLACKBOARD INSURANCE

             COMPANY          F/K/A     HAMILTON         SPECIALTY            INSURANCE               COMPANY

             (“Blackboard or Defendant”), and for cause of action, Plaintiff would respectfully

             show this Honorable Court the following:

                                         DISCOVERY CONTROL PLAN

             1.       Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of

                      the Texas Rules of Civil Procedure. This case involves complex issues and

                      will require extensive discovery. Therefore, Plaintiff will ask the Court to

                      order that discovery be conducted in accordance with a discovery control plan

                      tailored to the particular circumstances of its suit.

                                                                                               Filed 8/26/2019 12:00 AM
                                                                                               Heather B. Marks
                                                                                               District Clerk
                                                                                               San Patricio County, Texas
                  Processed On: 8/26/2019 8:53 AM
                  By:Ruby Rodriguez, Deputy Clerk
Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 29 of 41



                                                    PARTIES

             2.      Plaintiff Ramiro Gomez d/b/a Bakery Cafe is a d/b/a with its principal office

                     in San Patricio County, Texas.

              3.     Defendant BLACKBOARD INSURANCE COMPANY F/K/A HAMILTON

                     SPECIALTY INSURANCE COMPANY is a foreign insurance company

                     engaging in the business of insurance in the State of Texas. This defendant

                     may be served with process by certified mail, return receipt requested

                     through its Attorney for Service, CT Corporation System at 1999 Bryan St.,

                     Ste 900, Dallas, TX 75201-3136.

                                                JURISDICTION

             4.      The Court has jurisdiction over this cause of action because the amount in

                     controversy is within the jurisdictional limits of the Court.

             5.      The Court has jurisdiction over Defendant Blackboard because the defendant

                     is a domestic insurance company that engages in the business of insurance in

                     the State of Texas, and Plaintiff’s causes of action arise out of the defendant’s

                     business activities in the State of Texas.

                                                      VENUE

              6.     Venue is proper in San Patricio County, Texas, because the insured property

                     is situated in San Patricio County, Texas.      TEX. CIV. PRAC. & REM. CODE

                     §15.032.




                                                                                                Page 2


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 30 of 41



                                                       FACTS

             7.      Plaintiff is the owner of a Blackboard Policy number AAHS1000013485

                     (hereinafter referred to as “the Policy”), which was issued by Blackboard.

             8.      Plaintiff owns the insured property, which is specifically located at 434 S

                     Commercial St., Aransas Pass, TX 78336, in San Patricio County (hereinafter

                     referred to as “the Property”).

             9.      Blackboard sold the Policy insuring the Property to Plaintiff.

             10.     On or about August 25, 2017, a massive hurricane struck San Patricio

                     County, Texas, causing significant damage to many homes and businesses

                     throughout the region, including Plaintiff’s property. Plaintiff’s roof,

                     building’s interior and exterior, including but not limited to the interior

                     insulation, exterior sign, and HVAC system all sustained extensive damage

                     during the hurricane. Shortly after the hurricane, Plaintiff submitted a

                     claim to Blackboard against the Policy for the damage to the Property

                     sustained as a result of the storm. Plaintiff asked that Blackboard cover

                     the cost of repairs to the Property pursuant to the Policy.

             11.     The claim number assigned by Blackboard is 701359996255-001.

             12.     Defendant Blackboard assigned an adjuster to the claim. The adjuster failed

                     to perform a reasonable or adequate adjustment of the damages. As a result

                     of the adjuster’s inadequate adjustment of Plaintiff’s property, Defendant

                     Blackboard made the executive decision to deny most of Plaintiff’s covered

                     damages. This is evidenced by the adjuster’s estimate which severely



                                                                                              Page 3


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 31 of 41



                     undervalued and/or omitted much of the damages. To date, Plaintiff has not

                     received the full payment amount due under the Policy, nor have they

                     received any explanation from Defendant as to why they ultimately denied

                     and underpaid Plaintiff’s damages

             13.     As a result of the unreasonable investigation of Plaintiff’s claim (including

                     not providing full coverage for the damages sustained by Plaintiff and under-

                     scoping the damages during its investigation, thus denying adequate and

                     sufficient payment to Plaintiff to repair his property), Plaintiff’s claim was

                     improperly and unreasonably adjusted. The mishandling of Plaintiff’s claim

                     has also caused a delay in his ability to make necessary repairs to the

                     Property, which has resulted in additional and consequential damages. To

                     date, Plaintiff has yet to receive the full payment to which he is entitled

                     under the Policy.

             14.     As detailed in the paragraphs below, Blackboard wrongfully denied Plaintiff’s

                     claim for repairs to the Property, even though the Policy provided coverage

                     for losses such as those suffered by Plaintiff.    Furthermore, Blackboard

                     underpaid some of Plaintiff’s claims by not providing full coverage for the

                     damages sustained by Plaintiff, as well as under-scoping the damages during

                     the investigation.

             15.     To date, Blackboard continues to delay in the payment for the damages to the

                     property. As such, Plaintiff has not been paid any amount for the damages to

                     his property.



                                                                                             Page 4


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 32 of 41



             16.     Defendant Blackboard failed to perform its contractual duties to adequately

                     compensate Plaintiff under the terms of the Policy. Specifically, it refused to

                     pay the full proceeds due under the Policy, although due demand was made

                     for proceeds to be paid in an amount sufficient to cover the damaged

                     property, and all conditions precedent to recovery upon the Policy had been

                     carried out and accomplished by Plaintiff. Blackboard’s conduct constitutes a

                     breach of the insurance contract between Blackboard and Plaintiff.

              17.    Defendant Blackboard misrepresented to Plaintff that the damage to the

                     Property was not covered under the Policy, even though the damage was

                     caused by a covered occurrence. Defendant Blackboard’s conduct constitutes a

                     violation of the Texas Insurance Code, Unfair Settlement Practices. TEX.

                     INS. CODE §541.060(a)(1).

             18.     Defendant Blackboard failed to make an attempt to settle Plaintiff’s claim in

                     a fair manner, although they were aware of their liability to Plaintiff under

                     the Policy. Defendant Blackboard’s conduct constitutes a violation of the

                     Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

                     §541.060(a)(2)(A).

             19.     Defendant Blackboard failed to explain to Plaintiff the reasons for their offer

                     of an inadequate settlement. Specifically, Defendant Blackboard failed to

                     offer Plaintiff adequate compensation, without any valid explanation why full

                     payment was not being made. Furthermore, Defendant Blackboard did not

                     communicate that any future settlements or payments would be forthcoming



                                                                                              Page 5


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 33 of 41



                     to pay for the entire losses covered under the Policy, nor did they provide any

                     explanation for the failure to adequately settle Plaintiff’s claim. Defendant

                     Blackboard’s conduct constitutes a violation of the Texas Insurance Code,

                     Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(3).

             20.     Defendant Blackboard refused to fully compensate Plaintiff, under the terms

                     of the Policy, even though the adjuster failed to conduct a reasonable

                     investigation.   Specifically, the adjuster performed an outcome-oriented

                     investigation of Plaintiff’s claim, which resulted in a biased, unfair, and

                     inequitable evaluation of Plaintiff’s losses on the Property.        Defendant

                     Blackboard’s conduct constitutes a violation of the Texas Insurance Code,

                     Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(7).

             21.     Defendant Blackboard failed to meet its obligation under the Texas

                     Insurance Code regarding timely acknowledging Plaintiff’s claim, beginning

                     and investigation of Plaintiff’s claim and requesting all information

                     reasonably necessary to investigate Plaintiff’s claim, within the statutorily

                     mandated time of receiving notice of Plaintiff’s claim. Defendant Blackboard’s

                     conduct constitutes a violation of the Texas Insurance Code, Unfair

                     Settlement Practices. TEX. INS. CODE §542.055.

             22.     Defendant Blackboard failed to accept or deny Plaintiff’s full and entire claim

                     within failed to accept or deny Plaintiff full and entire claim within the

                     statutorily   mandated   time    of   receiving   all   necessary   information.




                                                                                               Page 6


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 34 of 41



                     Blackboard’s conduct constitutes a violation of the Texas Insurance Code,

                     Prompt Payment of Claims. TEX. INS. CODE §542.056.

             23.     Defendant Blackboard failed to meet its obligations under the Texas

                     Insurance Code regarding payment of claim without delay. Specifically, it has

                     delayed full payment of Plaintiff’s claim longer than allowed, and, to date,

                     Plaintiff has not received full payment for the claim. Blackboard’s conduct

                     constitutes a violation of the Texas Insurance Code, Prompt Payment of

                     Claims. TEX. INS. CODE §542.058.

             24.     From and after the time Plaintiff’s claim was presented to Defendant

                     Blackboard, the liability of Blackboard to pay the full claim in accordance

                     with the terms of the Policy was reasonably clear. However, Blackboard has

                     refused to pay Plaintiff in full, despite there being no basis whatsoever on

                     which a reasonable insurance company would have relied to deny the full

                     payment. Blackboard’s conduct constitutes a breach of the common law duty

                     of good faith and fair dealing.

             25.     Defendant Blackboard knowingly or recklessly made false representations, as

                     described above, as to material facts and/or knowingly concealed all or part of

                     material information from Plaintiff.

             26.     As a result of Defendant Blackboard’s wrongful acts and omissions, Plaintiff

                     was forced to retain the professional services of the attorney and law firm

                     who are representing them with respect to these causes of action.




                                                                                              Page 7


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 35 of 41



                                            CAUSES OF ACTION:

                                 CAUSES OF ACTION AGAINST BLACKBOARD

                              NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                                   UNFAIR SETTLEMENT PRACTICES


             27.     Defendant Blackboard is liable to Plaintiff for intentional breach of contract,

                     as well as intentional violations of the Texas Insurance Code and intentional

                     breach of the common law duty of good faith and fair dealing.

                                             BREACH OF CONTRACT

             28.     Defendant Blackboard’s conduct constitutes a breach of the insurance

                     contract made between Blackboard and Plaintiff.

             29.     Defendant Blackboard’s failure and/or refusal, as described above, to pay the

                     adequate compensation as it is obligated to do under the terms of the Policy

                     in question, and under the laws of the State of Texas, constitutes a breach of

                     Blackboard’s insurance contract with Plaintiff.

                                 NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                                      UNFAIR SETTLEMENT PRACTICES

             30.     Defendant Blackboard’s conduct constitutes multiple violations of the Texas

                     Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a).

                     All violations under this article are made actionable by TEX. INS. CODE

                     §541.151.

             31.     Defendant Blackboard’s unfair settlement practice, as described above, of

                     misrepresenting to Plaintiff material facts relating to the coverage at issue,




                                                                                              Page 8


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 36 of 41



                     constitutes an unfair method of competition and an unfair and deceptive act

                     or practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

             32.     Defendant Blackboard’s unfair settlement practice, as described above, of

                     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                     settlement of the claim, even though Blackboard’s liability under the Policy

                     was reasonably clear, constitutes an unfair method of competition and an

                     unfair and deceptive act or practice in the business of insurance. TEX. INS.

                     CODE §541.060(a)(2)(A).

             33.     Defendant Blackboard’s unfair settlement practice, as described above, of

                     failing to promptly provide Plaintiff with a reasonable explanation of the

                     basis in the Policy, in relation to the facts or applicable law, for its offer of a

                     compromise settlement of the claim, constitutes an unfair method of

                     competition and an unfair and deceptive act or practice in the business of

                     insurance. TEX. INS. CODE §541.060(a)(3).

             34.     Defendant Blackboard’s unfair settlement practice, as described above, of

                     failing within a reasonable time to affirm or deny coverage of the claim to

                     Plaintiff, or to submit a reservation of rights to Plaintiff, constitutes an

                     unfair method of competition and an unfair and deceptive act or practice in

                     the business of insurance. TEX. INS. CODE §541.060(a)(4).

             35.     Defendant Blackboard’s unfair settlement practice, as described above, of

                     refusing   to   pay   Plaintiff’s   claim   without   conducting   a   reasonable

                     investigation, constitutes an unfair method of competition and an unfair and



                                                                                                 Page 9


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 37 of 41



                     deceptive act or practice in the business of insurance. TEX. INS. CODE

                     §541.060(a)(7).

                                NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                                        THE PROMPT PAYMENT OF CLAIMS

             36.     Defendant Blackboard’s conduct constitutes multiple violations of the Texas

                     Insurance Code, Prompt Payment of Claims. All violations made under this

                     article are made actionable by TEX. INS. CODE §542.060.

             37.     Defendant Blackboard’s failure to acknowledge receipt of Plaintiff’s claim,

                     commence investigation of the claim, and request from Plaintiff all items,

                     statements, and forms that it reasonably believed would be required within

                     the applicable time constraints, as described above, constitutes a non-prompt

                     payment of claims and a violation of TEX. INS. CODE §542.055.

             38.     Defendant Blackboard’s failure to notify Plaintiff in writing of its acceptance

                     or rejection of the claim within the applicable time constraints constitutes a

                     non-prompt payment of the claim. TEX. INS. CODE §542.056.

             39.     Defendant Blackboard’s delay of the payment of Plaintiff’s claim following its

                     receipt of all items, statements, and forms reasonably requested and

                     required, longer than the amount of time provided for, as described above,

                     constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

                           BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

             40.     Defendant Blackboard’s conduct constitutes a breach of the common law duty

                     of good faith and fair dealing owed to insureds in insurance contracts.




                                                                                               Page 10


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 38 of 41



             41.     Defendant Blackboard’s failure, as described above, to adequately and

                     reasonably investigate and evaluate Plaintiff’s claim, although at that time

                     Blackboard knew or should have known by the exercise of reasonable

                     diligence that its liability was reasonably clear, constitutes a breach of the

                     duty of good faith and fair dealing.

                                                      KNOWLEDGE

             42.        Each of the acts described above, together and singularly, was done

                     “knowingly,” as that term is used in the Texas Insurance Code, and was a

                     producing cause of Plaintiff’s damages described herein.

                                                    DAMAGES

             43.     Plaintiff will show that all of the aforementioned acts, taken together or

                     singularly, constitute the producing causes of the damages sustained by

                     Plaintiff.

             44.     As previously mentioned, the damages caused by the storm have not been

                             properly addressed or repaired in the time since the event, causing

                     further damages to the Property, and causing undue hardship and burden to

                     Plaintiff. These damages are a direct result of Defendant blackboard’s

                     mishandling of Plaintiff’s claim in violation of the laws set forth above.

             45.     For breach of contract, Plaintiff is entitled to regain the benefit of the

                     bargain, which is the amount of the claim, together with attorney’s fees.

             46.     For noncompliance with the Texas Insurance Code, Unfair Settlement

                     Practices, Plaintiff is entitled to actual damages, which include the loss of the



                                                                                                  Page 11


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 39 of 41



                     benefits that should have been paid pursuant to the policy, mental anguish,

                     court costs, and attorney’s fees. For knowing conduct of the acts described

                     above, Plaintiff asks for three times their actual damages. TEX. INS. CODE

                     §541.152.

             47.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims,

                     Plaintiff is entitled to the amount of their claim, as well as eighteen (18)

                     percent interest per annum on the amount of such claim as damages,

                     together with attorney’s fees. TEX. INS. CODE §542.060.

             48.     For breach of the common law duty of good faith and fair dealing, Plaintiff is

                     entitled to compensatory damages, including all forms of loss resulting from

                     the insurer's breach of duty, such as additional costs, economic hardship,

                     losses due to nonpayment of the amount the insurer owed, exemplary

                     damages, and damages for emotional distress.

             49.     For the prosecution and collection of its claim, Plaintiff has been compelled to

                     engage the services of the attorney whose name is subscribed to this

                     pleading. Therefore, Plaintiff is entitled to recover a sum for the reasonable

                     and necessary services of Plaintiff’s attorney in the preparation and trial of

                     its action, including any appeals to the Court of Appeals and/or the Supreme

                     Court of Texas.

                                                JURY DEMAND

             50.     Plaintiff hereby requests that all causes of action alleged herein be tried

                     before a jury consisting of citizens residing in San Patricio County, Texas.



                                                                                              Page 12


Copy from re:SearchTX
                   Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 40 of 41



                                           WRITTEN DISCOVERY

                                          REQUESTS FOR DISCLOSURE

             51.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

                     requested to disclose, within 50 days of service of this request, the

                     information or material described in Texas Rule of Civil Procedure 194.2.

                                                    PRAYER

                     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial

             hereof, said Plaintiff have and recover such sums as would reasonably and justly

             compensate it in accordance with the rules of law and procedure, as to actual

             damages, treble damages under the Texas Insurance Code, and all punitive and

             exemplary damages as may be found. In addition, Plaintiff requests the award of

             attorney’s fees for the trial and any appeal of its case, for all costs of Court on its

             behalf expended, for prejudgment and postjudgment interest as allowed by law, and

             for any other and further relief, either at law or in equity, to which it may show

             itself justly entitled.   In accordance with Rule 47 of the Texas Rules of Civil

             Procedure, Plaintiffs seek       monetary relief of over $200,000 but no more than

             $1,000,000.




                                                                                            Page 13


Copy from re:SearchTX
                 Case 2:19-cv-00279 Document 1-3 Filed on 09/27/19 in TXSD Page 41 of 41



                                                 Respectfully submitted,


                                                 CARRIGAN & ANDERSON, PLLC

                                                 /s/David M. Anderson
                                                 David M. Anderson
                                                 State Bar No. 24064815
                                                 Stephen P. Carrigan
                                                 State Bar No. 03877000
                                                 101 N. Shoreline Blvd., Suite 420
                                                 Corpus Christi, Texas 78401
                                                 (361) 884-4433 (Office)
                                                 (361) 884-4434 (Facsimile)
                                                 anderson@ccatriallaw.com
                                                 scarrigan@ccatriallaw.com
                                                 Legal assistant: wwatson@ccatriallaw.com
                                                 Legal assistant: adominguez@ccatriallaw.com
                                                 Legal assistant: egutierrez@ccatriallaw.com


                                                 ATTORNEYS FOR PLAINTIFF




                                                                                     Page 14


Copy from re:SearchTX
